United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3362
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Robert E. Williams,                     *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 21, 2008
                                Filed: February 26, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Robert E. Williams (Williams) appeals the 24-month sentence the district court1
imposed after revoking his supervised release. After carefully reviewing the record
and counsel’s brief, we affirm.

      We first conclude the district court did not clearly err in finding by a
preponderance of the evidence that Williams had violated the conditions of his
supervised release. See United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
2003) (stating the government’s burden of proof, and the clear-error review standard,
and finding the district court did not clearly err in concluding that defendant had
violated a condition of supervised release by committing assault, where the court
found the victim’s testimony credible and defendant’s testimony not credible); United
States v. Hernandez, 281 F.3d 746, 748 (8th Cir. 2002) (explaining the district court’s
witness credibility determinations are virtually unreviewable on appeal).

       We further conclude Williams’s sentence is not unreasonable because it is
within the applicable statutory maximum, see 18 U.S.C. § 3583(e)(3) (extablishing for
a Class C felony, the maximum term of imprisonment upon revocation of supervised
release is 2 years), and the sentence resulted from the district court’s consideration of
appropriate factors under 18 U.S.C. § 3553(a), see United States v. Nelson, 453 F.3d
1004, 1006 (8th Cir. 2006) (explaining an appellate court reviews a revocation
sentence to determine whether it is unreasonable in relation to, inter alia, § 3553(a)
factors and the advisory Guidelines range); United States v. Tyson, 413 F.3d 824, 825
(8th Cir. 2005) (per curiam) (declaring revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. 220 (2005)).

      We grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                           -2-